Case 8:15-cv-03940-GJH Document 184-2 Filed 07/20/20 Page 1 of 6




           EXHIBIT B
                 Case 8:15-cv-03940-GJH Document 184-2 Filed 07/20/20 Page 2 of 6

FREDERICK HAGGERTY
DIGITAL FORENSICS AND INCIDENT
RESPONSE CONSULTANT
44330 Mercure Circle, Office #250E, Sterling, VA 20166 USA
fhaggerty@datigent.com
+1.703.982.0147




CERTIFICATIONS                              PROFILE
IACRB’s Certified Expert Reverse            I am a highly skilled Digital Forensics and Incident Response professional
Engineering Analyst (CEREA)                 offering a vast knowledge of digital forensics for media such as desktops,
August 2017                                 laptops, and mobile devices. With a career in Information Technology
                                            spanning over 18 years, my background as a Software Engineer developing
GIAC Reverse Engineering Malware
                                            mission critical systems has granted me the technical knowledge and insight
(GREM)
                                            needed to perform thorough examinations of computer information systems,
May 2017
                                            personal computers, servers, and other digital media.
Certified Data Recovery Expert (CDRE)
                                            I have been trained extensively in digital forensics, malware and reverse
October 2016
                                            engineering, incident response, and data recovery. I have also achieved
Certified Data Recovery Professional        numerous industry recognized certifications including Certified Information
(CDRP)                                      Systems Security Professional (CISSP), GIAC Reverse Engineering
May 2016                                    Malware (GREM), GIAC Certified Forensic Analyst (GCFA),
GIAC Certified Forensic Analyst (GCFA)      Qualified/Forensic Expert (Q/FE), Certified Ethical Hacker (CEH), and
March 2016                                  Certified Data Recovery Expert (CDRE).
Certified Information Systems
Security Professional (CISSP®)
Member ID: 497591
                                            PROFESSIONAL EXPERIENCE
September 2014
                                            Senior Forensic Analyst
Computer Hacking Forensic Investigator      Blue Ally, LLC
(CHFI) v8                                   August 2017 – Present
January 2014
                                            Provide digital forensic support to the National Rural Electric Cooperative
Qualified/Forensic Expert (Q/FE)            Association (NRECA). Primary responsibilities include:
November 2013
                                              • Spearheading the establishment of a forensic capability that allows the
Certified Ethical Hacker (CEH) v8                organization to properly collect, preserve, protect and analyze digital
September 2013                                   evidence so the evidence can be effectively used in legal and
Security+ CE                                     disciplinary matters and in a court of law.
March 2013                                    • Collecting and developing intelligence to detect and investigate high-
                                                 confidence threats to the brand, service infrastructure, and enterprise
Facility Security Officer (FSO)
                                                 users and systems.
November 2001
                                              • Incorporating a risk management approach to guide the organization in
                                                 proactively gathering digital evidence to support investigations.
EDUCATION                                     • Performing digital forensic investigations when directed by
                                                 Human Resources.
B.S. Computer Information Systems
                                              • Documenting and presenting investigative findings via detailed analysis
(Computer Forensics Management)
                                                 reports.
Strayer University
                                              • Providing proactive (threat hunting) and reactive computer security
2016
                                                 defense to the NRECA critical infrastructure.
Certificate, Computer Information Systems     • Performing computer security incident response duties including the
Strayer University                               monitoring of multiple operating systems (Windows, Linux, and
1996                                             Mac OS X).
                                              • Supporting the Security Intelligence & Operations Center (SIOC) by
                                                 performing live forensic analysis on NRECA systems.
CLEARANCE                                     • Managing the day-to-day operations of Carbon Black (Cb) Response
Secret (S)                                       to continuously monitor all activity on NRECA endpoints and servers.
                  Case 8:15-cv-03940-GJH Document 184-2 Filed 07/20/20 Page 3 of 6
PROFESSIONAL EXPERIENCE (CONT’D)
Adjunct Professor
University of Baltimore, Forensic Science – High Technology Crime
February 2017 – May 2018
Effectively communicate course material to facilitate a successful understanding of the principles, mechanisms and
implementation of data security. Guide students through an examination of data/information loss by theft, intrusion, and natural
disaster, while assessing vulnerabilities and their remediation. Thoroughly evaluate government and commercial incident
response plans and strategies.
Cyber Forensic Specialist (Forensics and Malware Analyst)
Northrop Grumman
September 2015 – Present
A member of the Malware and Forensic Analysis Team (MFAT) within the Cyber Division of the Marine Corps Cyber
Operations Group (MCCOG), providing cyber security solutions to the Marine Corps. Perform digital forensic analysis in
support of incident response; both dead and live forensics of compromised or suspect hosts; and static and dynamic analysis
of suspected malware and other files that are identified with the MCEN. Document and present investigative findings via
detailed analysis reports.
Digital Forensics and Incident Response Consultant
Datigent, LLC
January 2014 – Present
Conduct sound computer forensic analysis and maintain strict media chain of custody using protocols and procedures in line
with established state and federal guidelines and company policies. Acquire and preserve computer media in either a lab
setting or through onsite data capture or seizure. Create bit-by-bit forensic copies of original media for legal and investigative
purposes. Perform data recovery, including both file and email recovery, on electronic media to be analyzed during the course
of a computer forensic investigation.
Conduct investigations involving analysis of electronic media. Example analyses include but are not limited to:
 • Examination of a computer memory image that was infected with malicious software. Findings were provided in a
    detailed report to client.
 • Examination of a camera MicroSD card. Recovered images that were deleted from the MicroSD card related to the
    client request.
 • Imaged and analyzed a compromised web server with a RAID 5 configuration to detect hacking methods and to
    properly extract evidence. Findings were provided in a detailed report to client.
Senior Applications Developer
Alta IT Services
November 2012 – July 2014
Provided support as a technical expert in the continued development of the Consolidated Law Enforcement Operations Center
(CLEOC) — a Web-based system for managing investigations and storing information on law enforcement, command, judicial,
and corrections response to criminal activity within the Department of the Navy for NCIS. Assisted in the development,
delivery, and maintenance of CLEOC, as well as the identification, definition and vetting of application requirements.
Developed new modules as assigned and make recommendations for improving the functionality and performance of the
system.
Senior Java Developer
Apex Systems
March 2012 – October 2012
Provided support to the Product Director-Transportation Information Systems (PD-TIS) as a member of the development team
that was converting a large legacy Power Builder transportation application to a modern Web-based system for the Army
using JSF/Primefaces (a rich set of JSF components) and JPA. Deployed on a JBoss AS 7 platform, the new Web-based
application uses JSF Facelets to layout the application and is backed by JSF Managed Beans, EJB 3.x (Session and Entity),
and Java DAOs. The application also uses jQuery to update the user interface and dynamic PDF reports are created using
Jasper Reports and iReport Designer. Assisted in the implementation of a Java role-based security model (RBAC), using
Java Authentication and Authorization Service (JAAS), to improve code reliability, make enhancement and maintenance easy,
and increase system security. This implementation used Tomcat 6.0 and MySQL 5.0 as a datastore.
                  Case 8:15-cv-03940-GJH Document 184-2 Filed 07/20/20 Page 4 of 6
PROFESSIONAL EXPERIENCE (CONT’D)
Senior Systems Analyst
Atechra, Inc. (Lewis Technologies)
December 2010 – March 2012
Provided support for multiple projects for the Bureau of Land Management (BLM). Responsible for gathering requirements
and analyzing representative data to help develop business cases and system requirements. Worked with the Information
Resources Management Directorate to develop a Department System Lifecycle Management (SLM) process for the systems
development lifecycle (SDLC). Worked with BLM IT Security, to ensure overarching Federal, DOI, and BLM policies and
requirements are fully integrated throughout the SLM Process. Offered advice and provided guidance to the team and
management, helping to prioritize work on activities and projects. Also provided analytical and problem-solving skills to help
maximize the services provided by the BLM Information Resources Management (IRM) Directorate.

Previous positions include Web Services Engineer for Tower Technologies, Inc., Senior Java Developer for Mindbank
Consulting, J2EE Developer for K&M Softech, Inc., J2EE Consultant for DFI International, Government Services Division,
Lead Engineer for Calnet, Inc., Lead Engineer for BAE Systems Enterprise Systems, Inc., Facility Security Officer (FSO) for
Visionarie Corporation, Counterintelligence Information Program Manager for Kajax Engineering, Inc., Senior Software
Engineer for Wang Global (Getronics), Sr. Systems Engineer for J.G. Van Dyke & Associates, Inc., Software Developer for
Presearch, Inc., and Sergeant for the United States Marine Corps


TRAINING
   •    Magnet Forensics: AX200 – Axiom Examinations, November 2018
   •    International Association of Privacy Professionals (IAPP): U.S. Private-Sector Privacy Online Training, September
        2018
   •   Carbon Black: Cb Response Advanced Analyst Training, May 2018
   •   Surviving Digital Forensics (Sumuri): Windows Shimcache Forensics, sumuri.com – September 2017
   •   Applied Network Defense: Effective Information Security Writing, August 2017
   •   Advance Reverse Engineering On-line Training, InfoSec Institute – May 2017
   •   Reverse-Engineering Malware: Malware Analysis Tools and Techniques (FOR610), SANS – March 2017
   •   5-Day Hard Drive Data Recovery Course, My Hard Drive Died – October 2016
   •   RSA Malware Analysis Course, RSA University – August 2016
   •   Intro to Malware Analysis and Reverse Engineering, Cybrary.it – August 2016
   •   Data Recovery Boot Camp, InfoSec Institute – May 2016
   •   Advanced Computer Forensic Analysis and Incident Response (FOR508), SANS – December 2015
   •   Malware Analysis Course, MCNOSC – December 2015
   •   Incident Response Training, MCNOSC – October 2015
   •   DCOS Intrusion Detection Analyst Training, MCNOSC – October 2015
   •   HBSS 201 Admin ePOS5.1 (v2014), DISA – September 2015
   •   Surviving Encryption (Sumuri): Memory Analysis 1, udemy.com – September 2015
   •   Surviving Encryption (Sumuri): Cryptanalysis, udemy.com – July 2015
   •   Surviving Encryption (Sumuri): Essentials, udemy.com – July 2015
   •   Surviving Digital Forensics (Sumuri): Link Files, udemy.com – June 2015
   •   Surviving Digital Forensics (Sumuri): Resolving Attached USBs, udemy.com – June 2015
   •   Surviving Digital Forensics (Sumuri): RAM Extraction Fundamentals, udemy.com – June 2015
   •   Surviving Digital Forensics (Sumuri): Windows Shellbags, udemy.com – June 2015
   •   X-Ways Forensics Practitioner’s Guide Online Course I, dfironlinetraining.com – May 2015
   •   IFCI Expert Cybercrime Investigator’s Course, udemy.com – March 2015
   •   IFCI’s Studies in Cybercrime: The Great Sony Hack of 2014, udemy.com – February 2015
   •   Wireshark Crash Course, udemy.com – February 2015
   •   Surviving Digital Forensics (Sumuri): Understanding OS X Time Stamps, udemy.com – January 2015
   •   Surviving Digital Forensics (Sumuri): Paladin Virtual Machine, udemy.com – January 2015
   •   Surviving Digital Forensics (Sumuri): Providing File Knowledge (Windows Explorer), udemy.com – January 2015
   •   Surviving Digital Forensics (Sumuri): Providing File Knowledge (Windows Prefetch), udemy.com – January 2015
   •   Surviving Digital Forensics (Sumuri): Volume Shadow Copy, udemy.com – January 2015
   •   Maintaining Cyber Security, DeVry University – January 2015
   •   Introduction to Forensic Science, udemy.com – January 2015
   •   Health Insurance Portability and Accountability Act (HIPAA) Compliance, udemy.com — December 2014
                  Case 8:15-cv-03940-GJH Document 184-2 Filed 07/20/20 Page 5 of 6
   •   Techno Security & Forensics Investigations Training Conference, Myrtle Beach, SC — June 2014
   •   Expert Witness Training Course, SEAK, Inc., Orlando, FL — May 2014
   •   Certified Information Systems Security Professional 2012, uCertify — March 2014
   •   Computer Hacking Forensic Investigator, uCertify — January 2014
   •   Qualified/Forensic Expert, Security University, Herndon, VA — November 2013
   •   Certified Ethical Hacking and Countermeasures v8, EC-Council — August 2013
   •   Adobe Flash Builder 4.6 (Flex), Adobe online training (one week) — January 2012
   •   Horizontal Fusion (KMINCE) Architecture Overview — January 2005
   •   Hyperwave Advance Document Classes — October 2003
   •   Hyperwave Document Classes, Hyperwave IS/6 Administration, Hyperwave IS/6 Fundamentals — 2002
   •   Hyperwave IS/6 Template Programming, Hyperwave Development Basics — 2002
   •   Understanding Verity K2 Infrastructure v4.5x, Developing Verity K2 Applications v4.5x — August 2002
   •   Deploying Verity K2 Infrastructure - Part 1 v4.5x — August 2002
   •   Essentials of Industrial Security Management (EISM), Defense Security Service — November 2001
   •   Introduction to ArcView GIS, Environmental Systems Research Institute (ESRI), Inc. — 1998
   •   Programming ArcView GIS w/Avenue, ESRI, Vienna, VA — 1998
   •   Oracle Developer 2000\Forms I v4.5, Oracle Corporation, Vienna, VA — 1998


TECHNICAL EXPERIENCE
Forensic Tools
EnCase 7.10.x, X-Ways Forensics v18.2, WinHex v18.2, Autopsy v3.x, SleuthKit v4.1.x, AccessData FTK Imager v3.1.x,
Registry Ripper v2.x, SANS Investigative Forensic Toolkit (SIFT) v2.14, Volatility Framework v2.2, Foremost v1.5.x, Paladin
v5.02, Helix3 Pro, BackTrack v5R3, Kali v1, MAGNET AXIOM (Examine & Process), F-Response Consultant + Covert
Edition, Carbon Black (Cb) Response, SIFT Workstation, Symantec Bluecoat (Security Analytics), Anomali ThreatStream,
LANDESK Management Console, and other digital forensics and malware analysis tools
Operating Systems
UNIX, SUN SOLARIS, SUN OS, IRIX, Linux (CentOs, Fedora, Red Hat), Windows (NT, 2000, XP)
Programming Languages
Java, C, C++, X Windows, MOTIF, SQL, PL/SQL, AVENUE (ArcView), JavaScript, PHP 3.0/4.0/5, Cold Fusion, HTML, Unix
C, Bourne Shells
Developer Tools
Struts, Exadel Struts Studio, XDoclet, Ant, Axis 1.1, Eclipse 3.x, Cocoon 2.1.x, Jakarta Slide, Jakarta Slide Webdavclient,
Verisign Payflow Pro API, Jboss Developer Studio, Jasper Reports, iReport Designer, PrimeFaces 3.x, JSF 2.x, JPA, Flex 4,
ActionScript 3.0
Applications
NES 3.51, Jrun 2.3, Arcview GIS, Arcview IMS, Oracle 7.3 – 9I, Oracle Forms v4.5, Oracle Web Application Server 3.0,
HomeSite 4.5.1, Cold Fusion Server 4.5, Cold Fusion Studio 4.5, MySQL, Apache, make, JDeveloper, Hyperwave, Verity K2
Infrastructure v4.5.x/5.0, Verity Intelligent Classifier (VIC) v4.5.x/5.0, JBOSS 3.x/4.0/5.x, Tomcat, Xselerator (XSLT IDE),
EJB3, Drools, Smooks, Libvirt Virtualization API, Xen linux hypervisor, KVM linux hypervisor, Jboss ESB, Altova XMLSpy,
Adobe Flash Builder 4.6, SoapUI


ASSOCIATION MEMBERSHIPS
   •   Security University's Federation of Q/FE (Qualified/Forensic Experts & Examiners)
   •   Information Systems Security Association, Inc. (ISSA), Northern Virginia Chapter
   •   Open Web Application Security Project (OWASP), Previous Member
   •   (ISC)2 – International Information Systems Security Certification Consortium
   •   American Society for Industrial Security (ASIS) International, Previous Member
   •   InfraGard, Washington, D.C. – National Capital Region Members Alliance
   •   International Association of Privacy Professionals (IAPP)


INDUSTRY PARTICIPATION
Malware Analysis Course Instructor, Marine Corps Cyber Operations Group (MCCOG), Quantico, VA
Primary instructor for the MCCOG’s five-day Malware Analysis course, providing students with an introduction to the tools
and methodologies used to perform malware analysis on all major file types, using a practical, hands-on approach. Students
are taught how to extract host and network based indicators of compromise (IOCs) from a malicious program using both
                  Case 8:15-cv-03940-GJH Document 184-2 Filed 07/20/20 Page 6 of 6
static and dynamic analysis techniques. Important computing principles and techniques are also taught to help students
determine how to best analyze a file, de-obfuscate code, and determine the functionality of a program.
INDUSTRY PARTICIPATION (CONT’D)
Presentation, Community Business Partnership, Springfield, VA
Protecting Your Business: An IT Perspective
As a business owner, it's your responsibility to protect your business, limit risk, and keep the business running as smoothly
as possible. But how do you limit the possibility of security incidents and lawsuits to ensure business continuity? In this
session, you will learn some of the core security principles and practices that you can implement today to protect your
business for tomorrow.
Forensics Advisor/Instructor, Security University, Herndon, VA
Support Security University’s Qualified/Forensic Expert training courses by providing recommendations for course material
and developing hands-on training labs.
Envision National Youth Leadership Forum (NYLF): National Security, Falls Church, VA
A regular participant on the NYLF cyber security panel. Discuss cyber security issues, opportunities, latest intelligence
strategies, and opportunities in public service.


PUBLICATIONS
PenTest Magazine (pentestmag.com), February 2017 Edition, Article (p. 34), Don’t Waste Your Time and
Money If You’re Not Going to Test It! https://pentestmag.com/product/pentest-brothers-in-arms/

ShariGloverSpeaks.com, Protect Your Business With An Incident Response Plan
https://sharigloverspeaks.com/protect-your-business-with-an-incident-response-plan/
